                                          Case 4:20-cv-04186-KAW Document 33 Filed 09/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATIONAL COMMUNITY                                 Case No. 20-cv-04186-KAW
                                         REINVESTMENT COALITION, et al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING IN PART
                                   9                                                        MOTION FOR SCHEDULING ORDER;
                                                 v.                                         GRANTING STIPULATION RE
                                  10                                                        BRIEFING SCHEDULE
                                         OFFICE OF THE COMPTROLLER OF
                                  11     THE CURRENCY, et al.,                              Re: Dkt. Nos. 24, 25, 31
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On August 27, 2020, Plaintiffs National Community Reinvestment Coalition and

                                  15   California Reinvestment Coalition filed the instant administrative motion. Plaintiffs requested that

                                  16   the Court clarify whether Civil Local Rule 16-5 applies in this case and set deadlines for the filing

                                  17   of the administrative record and cross-motions for summary judgment. (Dkt. No. 24.) On August

                                  18   31, 2020, Defendants Office of the Comptroller of the Currency and Comptroller Brian Brooks

                                  19   filed an opposition. (Dkt. No. 26.) Defendants also filed a motion to dismiss. (Dkt. No. 25.) On

                                  20   September 8, 2020, the parties filed a stipulated request to modify the briefing schedule of the

                                  21   motion to dismiss, in the event the Court did not consolidate the motion to dismiss and summary

                                  22   judgment briefing. (Dkt. No. 31 at 2.)

                                  23          The Court GRANTS in part Plaintiffs’ administrative motion. The Court finds that Local

                                  24   Rule 16-5 applies in this case. While Defendants argue that Local Rule 16-5 applies only to social

                                  25   security cases, Defendants cite no authority in support. (Dkt. No. 26 at 1.) Indeed, courts have

                                  26   found that “[w]hile Civil L.R. 16-5 is most frequently implicated in review of Social Security

                                  27   matters, it is not limited to such matters.” See Doe 1 v. Nielsen, Case No. 18-cv-2349-BLF

                                  28   (VKD), 2018 WL 4468393, at *2 (N.D. Cal. July 19, 2018) (applying Local Rule 16-5 to an APA
                                          Case 4:20-cv-04186-KAW Document 33 Filed 09/14/20 Page 2 of 2




                                   1   claim).

                                   2             In light of the pending motion to dismiss, however, the Court DENIES Plaintiffs’ request

                                   3   to set deadlines for the filing of the administrative record and cross-motions for summary

                                   4   judgment. Plaintiffs cite no authority that the Court cannot first decide the motion to dismiss.

                                   5   Instead, Plaintiffs argue that the Rule 12 and Rule 56 briefing should be consolidated “because the

                                   6   threshold issues and merits are intertwined.” (Dkt. No. 24 at 5.) In Augustine v. United States, the

                                   7   Ninth Circuit indeed found that “where the jurisdictional issue and substantive issues are so

                                   8   intertwined that the question of jurisdiction is dependent on the resolution of factual issues going

                                   9   to the merits, the jurisdictional determination should await a determination of the relevant facts on

                                  10   either a motion going to the merits or at trial.” 704 F.2d 1074, 1077 (9th Cir. 1983.) Plaintiffs,

                                  11   however, have not demonstrated that such is the case here. Accordingly, the Court finds it

                                  12   appropriate to first consider the motion to dismiss. If the Court finds that the issues raised in the
Northern District of California
 United States District Court




                                  13   motion to dismiss are intertwined with the merits of the case, the Court may defer ruling on the

                                  14   motion to dismiss.

                                  15             The Court GRANTS the parties’ stipulation to modify the briefing schedule of the motion

                                  16   to dismiss. (Dkt. No. 31 at 2.) Plaintiffs’ opposition is due by September 28, 2020, and

                                  17   Defendants’ reply is due by October 13, 2020. The Court SETS Defendants’ motion to dismiss

                                  18   for hearing on November 5, 2020.

                                  19             The Court VACATES the October 6, 2020 case management conference.

                                  20             IT IS SO ORDERED.

                                  21   Dated: September 14, 2020
                                                                                              __________________________________
                                  22                                                          KANDIS A. WESTMORE
                                  23                                                          United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
